         Case 1:17-cv-02111-KBJ Document 73 Filed 07/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 SOUTHERN UTAH WILDERNESS                          )
 ALLIANCE,                                         )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )           Civil Action No. 17-2111
                                                   )
 U.S. DEPARTMENT OF THE INTERIOR, et               )
 al.,                                              )
                                                   )
                Defendants.                        )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s November 12, 2019 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report to apprise the Court

of the status of this Freedom of Information Act (“FOIA”) case.

       As previously reported, Defendants Bureau of Land Management and Department of the

Interior (collectively, “Defendants”) have completed their processing and production in this case

and on April 15, 2021, provided Plaintiff Southern Utah Wilderness Alliance (“Plaintiff”) with

their final response to Plaintiff’s FOIA requests. On June 3, 2021, Plaintiff provided Defendants

with a settlement proposal.

       Defendants need additional time to provide their position in response. The parties will file

another joint status report on or before August 30, 2021, consistent with the Court’s November 12,

2019 Minute Order.
          Case 1:17-cv-02111-KBJ Document 73 Filed 07/26/21 Page 2 of 2




Respectfully submitted,

 /s/ William N. Lawton                 CHANNING D. PHILLIPS, D.C. Bar #415793
 WILLIAM N. LAWTON                     Acting United States Attorney
 D.C. Bar #1046604
 Eubanks & Associates, LLC             BRIAN P. HUDAK
 1331 H. Street N.W., Suite 902        Acting Chief, Civil Division
 Washington, D.C. 20005
 (202) 556-1243
 nick@eubankslegal.com                 By:    /s/ Michael A. Tilghman II
                                               MICHAEL A. TILGHMAN II
 Attorney for Plaintiff                        D.C. Bar #988441
                                               Assistant United States Attorney
                                               U.S. Attorney’s Office, Civil Division
                                               555 Fourth Street, NW
                                               Washington, DC 20530
                                               (202) 252-7113
                                               Michael.Tilghman@usdoj.gov

                                       Attorneys for the United States of America

Dated: July 26, 2021




                                      -2-
